UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.: 0-24611 CFS Bancorp, Inc. (Exact name of registrant as specified in its charter) Indiana 35-2042093 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 707 Ridge Road Munster, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (219) 836-2960 Securities registered pursuant to Section 12(b) of the Act: Common Stock (par value $0.01 per share) (Title of Class) Securities registered pursuant to Section 12(g) of the Act: Not Applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yeso Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Noþ As of June 30, 2010, the aggregate value of the 10,846,650 shares of Common Stock of the Registrant outstanding on such date, which excludes 1,812,715 shares held by affiliates of the Registrant as a group, was approximately $44.1 million. This figure is based on the closing sale price of $4.88 per share of the Registrant’s Common Stock reported on the NASDAQ Global Market on June 30, 2010. Number of shares of Common Stock outstanding as of February 23, 2011: 10,869,210 DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive proxy statement for the 2011 Annual Meeting of Shareholders are incorporated by reference into Part III. CFS BANCORP, INC. AND SUBSIDIARIES FORM 10-K INDEX Page PART I. Item 1.
